Citation Nr: 0505025	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  92-22 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
gastrointestinal disorder.  

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a headache 
disorder.

8.  Entitlement to service connection for vision problems.

9.  Entitlement to an increased evaluation for the residuals 
of a left knee mediocollateral ligament tear, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran has qualifying active service dated from March 6, 
1974, to September 17, 1975, as well as some additional 
periods of Reserve service.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California, and in 
Anchorage, Alaska.  

The issues of entitlement to service connection for the 
residuals of a gastrointestinal disorder, a low back 
disorder, hearing loss, and tinnitus, as well as for 
entitlement to an evaluation in excess of 10 percent for the 
residuals of a left knee mediocollateral ligament tear, are 
addressed in the REMAND portion of the decision below, and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  Chronic neck, right shoulder, and headache disorders did 
not develop during active service or to a compensable degree 
within an applicable presumptive period after such service, 
and any currently diagnosed disorder is not etiologically 
related to active service.

3.  Colorblindness, documented upon entrance into active 
service, did not worsen or permanently increase in severity 
either in or as the result of active service.

4.  Currently diagnosed blurred vision, diplopia, exotropia, 
and right hypertropia did not manifest until several years 
after the veteran's departure from active service, and have 
been etiologically related to a well-documented post-service 
head injury.  


CONCLUSION OF LAW

1.  Neck, right shoulder, and headache disorders were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 
  
2.  Vision problems were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA, now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations are 
applicable to the claims now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II), the Court held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).  Further, the Court also clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini II at 120-123.

After the veteran filed his claims for service connection for 
neck, right shoulder, headache disorders, as well as for 
vision loss, in July 2001 and October 2001, the RO 
transmitted VCAA notice letters to him in August 2001 and 
January 2002.  These letters specifically advised the veteran 
of VA's duties to notify and assist in substantiating his 
claims under the VCAA, and informed him of the delegation of 
responsibility between VA and the veteran in obtaining 
information and evidence in support of his claims.

These letters advised the veteran that in order to establish 
entitlement to service connection for a claimed disorder, the 
evidence must show: (1) an injury in service or a disease 
that began in or was made worse during service, or an event 
in service causing injury or disease; (2) a current physical 
or mental disability; and, (3) a relationship between the 
current disability and the injury or disease in service.  As 
to element (1), the RO further informed the veteran that some 
disorders, even though not explicitly shown in service, may 
be determined to have been incurred in service, namely 
certain presumptive conditions.  In conjunction with each 
element, the RO provided additional information concerning 
the type of evidence that was required to support the 
element, what steps it would take to obtain this evidence, 
and what evidence the veteran should provide in support of 
his claims.   

In these VCAA letters, the RO advised the veteran that VA 
must make reasonable efforts to help him get evidence 
necessary to support his claims, and that the RO would help 
him get such documents as medical records, employment records 
or records from other Federal agencies.  The RO further 
advised that the veteran must provide enough information 
about these records so that it would be able to request them 
from the person or agency who has the records.  The RO 
notified the veteran that it was still his responsibility, 
however, to support his claims with appropriate evidence.  
The RO additionally indicated that it would assist the 
veteran by providing a medical examination or getting a 
medical opinion, if it decided that such information was 
necessary to make a decision on any of his claims.  

To further aid with his claims, these VCAA letters informed 
the veteran that he should tell the RO about any additional 
information or evidence that he wanted the RO to obtain, and 
asked the veteran to send in any evidence in his possession 
that the RO needed for his claims.  The RO also told the 
veteran that it needed certain information or evidence from 
him, namely information for any other person or agency 
holding potentially relevant records.  The RO also requested 
that the veteran supply any other evidence which he believed 
would support his claims.  
 
After the issuance of these VCAA letters, the RO then denied 
the veteran's claims in a June 2003 rating decision (reissued 
with some corrections in July 2003).  This decision listed 
all evidence considered for the claims, including the 
veteran's service medical records, VA treatment and 
examination reports, and private medical reports.  In this 
decision, as well as in the statement of the case (SOC) 
issued later, the RO explained the legal reasons for its 
denial of the veteran's claims.  The RO advised the veteran 
that for most of his claims, there was no evidence of the 
existence of these disorders during active service or of the 
manifestation of these disorders within an appropriate 
presumptive period after leaving active service.  The RO 
further advised that for some claimed disorders, there was no 
evidence to confirm a current diagnosis.  

Then, in an April 2004 SOC, the RO further informed the 
veteran of the information and evidence needed to 
substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  The 
RO again advised the veteran of the reasons for which his 
claims were denied, all of the evidence it considered in 
denying these claims, and the evidence the veteran still 
needed to submit in order to substantiate his claims.  The RO 
also provided the text of several VA regulations pertinent to 
the claims, including: 38 C.F.R. § 3.102 (reasonable doubt); 
38 C.F.R. § 3.159 (VA assistance in developing claims); 
38 C.F.R. § 3.303 (principles relating to service 
connection); and 38 C.F.R. § 3.309(a) (certain diseases 
subject to presumptive service connection).  See 38 C.F.R. 
Part 3 (2004). 

In an August 2001 statement, the veteran advised the RO that 
he had no further evidence to submit or sufficiently identify 
in support of his claims for entitlement to service 
connection.

In May 2004, the veteran received the opportunity to testify 
at a Travel Board hearing.  The transcript of that hearing is 
now associated with the record.

Thereafter, in a May 2004 letter, the RO informed the veteran 
that his claims were ready for transfer to the Board for 
evaluation.  This letter then advised the veteran of how he 
could then submit additional evidence or information to VA.

The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claims, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claims.  VA also asked the veteran to send in any 
evidence he had in support of his claims, consistent with the 
fourth element of Pelegrini II.  Furthermore, the VCAA notice 
in this case was provided to the veteran prior to the initial 
RO determination on his claims for service connection.  

The Board further finds that VA also made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A.§ 5103A (a), (b) and (c).  As 
noted, the claims file now contains the veteran's available 
service medical records, his VA treatment and examination 
records dated into April 2004, and identified private medical 
records.  Furthermore, at this time, the veteran has not 
identified any additionally available evidence for 
consideration in this appeal.  

The Board does recognize that the veteran was not afforded VA 
medical examination in support of these claims.  The duty to 
assist, however, includes providing a medical examination or 
obtaining a medical opinion only when the evidence of record 
is insufficient and "when such is necessary to decide the 
claim."  See 38 C.F.R. § 3.159(c)(4)(i) (emphasis added).  
In this case, the Board finds that VA examination in order to 
determine whether any currently diagnosed disorders are 
etiologically related to service is not indicated.  In that 
regard, the Board emphasizes the minimal (and in some cases 
nonexistent) in-service complaints from the veteran (or 
recorded diagnoses) pertinent to his claimed disorders (so as 
to represent the presence of a chronic disorder), as well as 
the absence of any documented complaints pertinent to the 
claimed disorders shortly after service (so as to indicate 
the possibility of continuity of symptomatology after 
service.)  Moreover, the Board observes that the current 
medical evidence of record fails to even suggest an in-
service onset or causal connection to any incident of service 
with regard to the claimed disorders.  Thus, a VA medical 
examination and/or opinion is not necessary with respect to 
these claims.  Id. 

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims"); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran with these claims, 
and finds that the record is now ready for appellate review.

With respect to the claims decided below, the Board notes 
that it has reviewed all of the evidence of record, including 
but not limited to the veteran's contentions, private 
treatment reports dated from approximately November 1978 to 
January 2004, and VA outpatient treatment and examination 
reports dated from approximately June 1982 to April 2004.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting its decisions, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  

Additionally, although the veteran completed multiple periods 
of service, for purposes of the evaluation of entitlement to 
service connection for these claims, the Board observes that 
the veteran only has qualifying active service as dated from 
March 1974 to September 1975.  Accordingly, his service 
evaluation and treatment records as related to this period of 
service will be reviewed for evidence to support his claims.  
The Board additionally notes, however, that while favorable 
findings from his additional service periods may not (for 
most purposes) serve as evidence to indicate that a claimed 
disorder began in or is related to his period of qualifying 
active service, any unfavorable findings contained in these 
records may be considered as pertinent evidence against his 
claims.

Service Connection for Neck, Right Shoulder, and Headache 
Disorders

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2004).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

The veteran's military occupational specialty for his 
qualifying period of active service was that of a parachute 
rigger.  He reports that he had to work on the flight line, 
placing and inspecting drag parachutes for service department 
planes, and that he was also responsible for maintaining and 
repairing the parachutes.  Among other theories of record, 
the veteran has indicated that he chronically injured his 
neck and right shoulder as the result of these service 
duties.  He also reports that he repeatedly suffered from 
headaches during this service.

The veteran underwent a pre-induction service examination in 
January 1974.  On his report of medical history, he indicated 
no prior neck, right shoulder, or headache problems, and none 
were found on examination.  

In September 1974, the veteran sought out treatment of 
generalized muscle and joint paint, including pain in his 
neck, back, and shoulders.  After evaluation, the diagnosis 
was viral illness, with the possibility of a strep infection.

An October 1974 report of medical examination, conducted for 
certification to "Flying Class I," recorded no findings of 
a neck, right shoulder, or headache disorder.

In May 1975, the veteran reported for clinic treatment of 
neck and mid-to-low back pain in existence for the past three 
weeks.  After clinical evaluation, the only assessment was 
lumbosacral strain.

At an August 1975 visit, part of a series of recent visits 
for abdominal problems, the veteran was noted to still 
complain of mild neck pain, but no diagnosis relevant to his 
neck was recorded at that time.

The veteran's service treatment records notably include his 
report of a prior injury to his left shoulder, and multiple 
visits for assessments and treatment of that shoulder.  There 
is no service treatment report of record denoting a specific 
injury or diagnosed problem involving his right shoulder.

There is no report of the veteran's complaint of headaches 
during this period of service.

At the time of his August 1975 service discharge examination, 
the veteran entered no complaints of neck, right shoulder, or 
headache problems on his report of medical history.  There 
were also no clinical findings of the existence of these 
conditions recorded on the examination report.

The available service medical records include the veteran's 
Reserve service enlistment examination reports dated in 
February 1976.  On his report of medical history, the veteran 
stated that he was in good health with no current use of 
medication.  With the exception of noted stomach trouble, he 
reported no pertinent medical history, including that of 
joint trouble or headaches.  The February 1976 report of 
medical examination also noted no clinical findings of neck, 
right shoulder, or headache problems.

In August 1979, at the time of his final release from 
service, the veteran was afforded another exit examination.  
On his report of medical history, he stated that had a 
history of prior problems including swollen and painful 
joints and headaches.  On the back of this report of medical 
history, a service physician recorded a left shoulder problem 
and the occurrence of frequent headaches.  The veteran's 
August 1979 report of medical examination, however, did not 
record any findings of a neck, right shoulder, or headache 
disorder.

After service, as noted earlier, the veteran received 
treatment for a number of medical conditions at a variety of 
medical facilities.  Available reports of record are dated 
from approximately November 1978 to April 2004.  These 
records include a mention of headaches possibly related to 
neck pain in May 1982 (at Bishop Randall Hospital), as well 
as a severe headache with a sore throat in April 1984 and 
neck pain the veteran related to his current occupation in 
October 1984 (annotated in the records of C.F.M., M.D.).  A 
March 2001 VA treatment record indicated that the veteran had 
a full range of motion of the neck without pain.  There are 
no currently diagnosed cervical or headache disorders, 
however, listed anywhere in the veteran's treatment reports 
from 1978 to 2004.

The medical evidence of record does indicate that the veteran 
currently suffers from a right shoulder disorder.


Much of the veteran's medical record after service is related 
to a May 1982 horseriding accident, where the horse was noted 
to have fallen upon him, resulting in serious injury and 
initially rendering him comatose.  After clinical evaluation 
and testing, the veteran was noted to have sustained a severe 
closed head injury, as well as several head and facial 
lacerations, and facial fractures.  He also suffered bruised 
lungs, as well as a separated right acromioclavicular joint 
(better known as the right shoulder).  The subsequent medical 
evidence of record does not record any diagnosis of a 
cervical or headache problem in relation to this accident, 
but does relate right shoulder problems to the May 1982 
accident.

Moreover, on a VA examination form completed in June 1991 in 
connection with his application for nonservice-connected 
pension, the veteran reported that he broke his right 
shoulder in 1989 as the result of a motorcycle accident.  
Later VA and private treatment reports of record for his 
right shoulder also refer to this motorcycle accident.

Accordingly, the Board finds that entitlement to service 
connection for the claimed neck and headache disorders is not 
warranted, because they were not shown to have developed into 
chronic disorders either during or as the result of active 
service, and in fact, they are not even currently reported as 
diagnosed disorders in the medical evidence of record.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Moreover, there is no indication of the development of a 
right shoulder disorder at all in or as the result of active 
service; the condition did not present until several years 
after the veteran's departure from active service, and his 
currently diagnosed right shoulder disorder has been related 
by medical evidence of record to one of two subsequent (non-
service) accidents, but never to service.  Therefore, the 
Board finds that service connection is also not warranted for 
the veteran's right shoulder.  Id.

In reaching its decision on these claims, the Board has 
considered the veteran's assertions and reports of the 
development and existence of neck, right shoulder, and 
headache disorders.  The Board also notes, however, that 
service connection may not be predicated on mere lay 
assertions of medical causation or medical diagnosis.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).


When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the preponderance of 
the evidence is against each of these claims, and so they 
must be denied.

Service Connection for Vision Loss

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2004).  Where a veteran experiences an increase in 
disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by clear 
and unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b) (2004).  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
specific finding requirement that an increase in disability 
is due to the natural progress of the condition will be met 
when the available evidence of a nature generally acceptable 
as competent shows that the increase in severity of a disease 
or injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, rather than a deterioration of the 
condition, cannot be considered to be aggravation of a 
preexisting injury or disease and is not a basis for invoking 
the presumption.  Jensen v. Brown, 4 Vet. App. 304 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Congenital or developmental defects, as well as refractive 
error of the eye, are not to be deemed diseases or injuries 
within the meaning of applicable VA law.  38 C.F.R. 
§ 3.303(c) (2004).

The veteran states that his duties for his qualifying period 
of active service included welding, and that he was twice 
treated for eye injuries sustained as the result of this 
activity.

At his pre-induction service examination in January 1974, the 
veteran was noted to be colorblind, although he had normal 
20/20 vision for both eyes.  He also reported no history of 
prior problems with his eyes, and stated that he did not wear 
glasses.  Thereafter, a March 1974 physical profile report 
stated that the veteran could not be assigned any service job 
that required color vision.

The veteran underwent evaluation in October 1974 to be 
certified as "Flying Class I."  At the time, his vision was 
noted to be 20/20 in both eyes, and he passed the depth 
perception test.  Some refractive error was documented, 
however, and he was again noted as colorblind.  

The veteran's service treatment records include documentation 
of a visit in July 1975 with complaints of pain and swelling 
in both eyes.  The service physician related these problems 
to allergies.

The claims file does not contain any service medical record 
that confirms the veteran's reported visits for treatment of 
welding-related eye injuries.

At the time of his August 1975 service discharge examination, 
the veteran reported no history of eye problems, and stated 
that he did not wear glasses.  The report of medical 
examination indicated that he had 20/20 vision in both eyes.  
The report also revealed that he passed the colorblindness 
test, although the Board is unsure as to the accuracy of this 
finding, given that the veteran has repeatedly indicated that 
he has been colorblind since birth.

The service medical records then include February 1976 
records pertinent to the veteran's Reserve service.  
Examination at that time revealed 20/20 vision in both eyes, 
with no reported history of eye problems or the need to wear 
glasses.   

The veteran's last service medical records (those completed 
with respect to his final release from service) include an 
August 1979 report of medical history and medical 
examination.  On his report of medical history, the veteran 
noted that he did not need to wear glasses or contact lenses, 
and that he had no history of eye trouble.  On examination, 
he was found to have 20/18 vision in each eye. 

After service, there are no reports of eye problems in the VA 
and private medical evidence of record until after the 
occurrence of the aforementioned May 1982 horseriding 
accident.  At that time, as noted, the veteran sustained a 
very serious closed head injury, involving multiple 
lacerations and fractures.  He remained unconscious for 
several months, and went through six months of rehabilitation 
following the accident at two different VA facilities.  He 
also now suffers from long-term cognitive and other organic 
brain disorders as the result of this accident.

In a September 1982 VA treatment record, the veteran 
complained of blurred vision.  In VA treatment records dated 
from August 1982 to November 1982, the veteran reported 
double vision (diplopia), but his eye examination was within 
normal limits, and the diagnosis was visual problems due to 
central nervous system involvement with impaired and painful 
functioning (dyspraxia).  Dr. M., in a December 1982 report, 
noted that the veteran's chief complaint was vision trouble 
(both blurred and double); his diagnosis at the time was 
brain injury with left visual neglect.  The veteran 
complained of visual problems to Dr. M. in March 1983, but 
Dr. M. found no significant change in vision on examination.  
In June 1984, the veteran inquired of Dr. M. as to why he 
still had eye problems, and Dr. M. told him that he had 
sustained injury in the tracts behind his eyes.

In June 1991, the veteran underwent several VA examinations 
in connection with a claim for nonservice-connected pension 
in light of his head injury residuals, including vision 
problems, and because of his ongoing gastrointestinal 
problems.  On an initial evaluation, the examiner diagnosed 
the veteran with poor vision, and noted his report that after 
a recent eye examination, he was given glasses.  This VA 
examiner then ordered a specific eye evaluation of the 
veteran.  

A second VA examiner conducted a psychiatric evaluation in 
June 1991.  The veteran reported prior difficulties with his 
vision since the 1982 head injury, and stated that in the 
past, he had to wear special glasses.  After clinical 
evaluation, this examiner diagnosed organic mental disorder, 
secondary to head injury.

At the June 1991 VA eye examination, the veteran reported 
double vision since the May 1982 accident, with a history of 
being colorblind since birth.  On clinical evaluation, 
corrected visual acuity was revealed at 20/30 for the right 
eye and 20/20 for the left eye.  Manifest refraction was 
noted at 20/25 minus two in the right eye and 20/20 minus in 
the left eye.  The veteran required 9 diopters of prism base 
down in the left eye.  Extraocular muscles were full.  There 
was no convergence.  The slit lamp and ophthalmoscopic 
examinations were entirely normal.  The veteran was observed 
to have both an exotropia and a right hypertropia.  

Thereafter, another VA examiner conducted a VA neurological 
evaluation.  In his written report, he first reviewed 
pertinent parts of the prior June 1991 examination reports, 
as well as some medical records related to the 1982 
horseriding accident.  The examiner recorded the findings of 
exotropia and right hypertropia, with no conversions, as 
documented by the June 1991 eye examiner.  On clinical 
evaluation at this examination, the cranial nerves were 
normal except for the left eye showing pallor from three 
o'clock to five o'clock, with a diminished number of blood 
vessels in that sector of the optic disk.  Confrontation by 
fingers showed no visual field loss, but there was diplopia 
when the veteran viewed an object with both eyes open.  The 
examiner diagnosed severe brain injury to the right 
temporoparietal cortex and to the quadrigeminal plate area on 
the left with residuals, including a speech defect, an 
organic brain syndrome, and a visual defect consisting of 
vertical diplopia with two eyes open and of loss of visual 
place on reading with one or both eyes at a time.   

The remaining medical evidence of record dated after these 
June 1991 VA examinations does not contain any further 
mention of eye problems, although the veteran states that he 
still has these problems.


In analysis of the claim for service connection for vision 
loss, the Board first notes that the veteran's colorblindness 
was noted at entry, and so there is indication that it 
preexisted his period of qualifying active service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  (To that end, the 
veteran has stated to physicians and for the record that he 
has had this condition since birth.)  Based upon the record, 
however, the Board cannot find that this preexisting 
condition was aggravated during or by active service.  
Although the same condition was noted at an October 1974 
examination while on active duty, at the time of his 
discharge examination in August 1975, the condition was 
apparently not found.  As the Board has previously stated, it 
does not necessarily consider this report to be accurate 
(especially as the problem was again noted at the June 1991 
VA examinations), but the record as it stands also does not 
support a finding that this condition permanently increased 
in severity as the result of the veteran's active service.  
Id.  Accordingly, the Board finds that service connection for 
colorblindness is not warranted.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

Moreover, as to the remainder of the veteran's current eye 
problems, the Board observes that at every service 
examination of record, the veteran's vision was measured at 
20/20 or better, and he reported no need for the use of 
glasses or contact lenses.  Further, there is no record of 
any noted vision problems (beyond colorblindness) until after 
the May 1982 accident.  After May 1982, there is 
documentation of blurred vision, diplopia, exotropia, and 
right hypertropia.  However, as the medical evidence 
demonstrates, the physicians who treated the veteran in the 
immediate years and months following this accident attributed 
his eye problems to the accident, and this was the conclusion 
of record after the June 1991 VA examinations.  As a result, 
because these disorders were not found in service and only 
years thereafter, and because the currently diagnosed eye 
disorders have been specifically related to a subsequent non-
service accident, the Board finds that service connection is 
also not warranted for the eye disorders of blurred vision, 
diplopia, exotropia, and right hypertropia.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.




ORDER

Service connection for a right shoulder is denied.

Service connection for a neck disorder is denied.

Service connection for a headache disorder is denied.

Service connection for vision problems is denied.


REMAND

The claims for service connection for the residuals of a 
gastrointestinal disorder, a low back disorder, hearing loss, 
and tinnitus, as well as for entitlement to an evaluation in 
excess of 10 percent for the residuals of a left knee 
mediocollateral ligament tear, must be remanded for 
additional development, prior to any review on appeal.

As to the claim for service connection for a gastrointestinal 
disorder, the medical evidence clearly establishes that the 
veteran entered service with a preexisting gastrointestinal 
disorder, with residuals including adhesions.  Accordingly, 
the basis of the claim involves whether this preexisting 
condition was aggravated by or as the result of his 
qualifying active service period.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  This condition was in fact noted upon his 
pre-induction entry examination in January 1974.  More 
importantly, the veteran was repeatedly seen and evaluated in 
service with gastrointestinal complaints, beginning in 
October 1974 and continuing into August 1975, after the date 
of his August 1975 service discharge examination (which 
recorded no abnormal gastrointestinal findings).  And, 
despite these service discharge findings, testing results 
later that month revealed some abnormalities.  In addition, 
within a year after this discharge, the medical evidence 
shows that a small partial bowel obstruction was found in 
December 1979, which required surgery in January 1980.  The 
veteran also reports a history of continued treatment with 
periods of hospitalization since service and to the present, 
and the treatment reports of record generally support his 
assertion.  What is unclear, however, is whether his 
preexisting gastrointestinal disorder permanently increased 
in severity beyond the natural progression of his disease as 
the result of his active service, and so the Board finds that 
VA needs to provide the veteran with a VA examination in 
order to have a qualified medical professional address this 
question.    

As to the claim for service connection for a low back 
disorder, the Board observes that the RO found that the 
veteran basically had one episode of treatment for back 
problems in service, and that the problems thereafter 
resolved prior to discharge.  The Board does not agree with 
this finding.  A review of the pertinent service medical 
records demonstrates that, from April 1975 to June 1975, the 
veteran was seen and evaluated on multiple occasions in light 
of continued complaints of low back pain.  More importantly, 
a lumbar spine x-ray evaluation conducted in April 1975 
revealed an abnormal finding of a loss of lumbar lordosis.  
The veteran relates that he continued with intermittent low 
back pain after service.  His final service discharge 
examination in August 1979 also includes a service 
physician's notation of recurrent back pain on the back of 
his report of medical history, indicating that he was still 
experiencing back problems in the years immediately following 
his discharge from qualifying active service (in September 
1975).  Current VA and private medical records show findings 
of degenerative disc disease in the veteran's lumbar spine, 
as shown by clinical testing, and he also required surgery in 
1997.  Moreover, there is also a question as to whether the 
May 1982 horseriding accident may be the cause of current low 
back problems; although a back injury was not found at the 
time of this accident, it was noted that the veteran's horse 
fell upon him, and VA treatment records have attributed 
(although possibly via history from the veteran) that this 
accident is the cause of his current back trouble.  In light 
of the above, the Board finds that a VA examination is now 
warranted, in order to appropriately ascertain the etiology 
of any currently found low back disorder.

As to the veteran's claims for hearing loss and tinnitus, in 
light of his verified military occupational specialty as a 
parachute rigger, the Board finds that the veteran is 
competent to report that he was exposed to loud noise in 
service (from jet engines), occurring while he worked on the 
flight line loading and inspecting drag parachutes for 
service planes.  Moreover, some minimal hearing loss is 
recorded on the veteran's in-service audio examinations, to 
include one test specifically performed in March 1975 after 
documented exposure to jet engine noise.  The veteran has 
also testified that VA doctors told him that he had hearing 
loss in the early 1980's, and he stated that he has had 
tinnitus (ringing in the ears) since the 1970's.  VA 
treatment reports of record do document recent complaints of 
tinnitus in February and March 2004.  The Board therefore 
finds that the veteran should be afforded VA examination in 
order to determine whether he has current hearing loss and/or 
tinnitus that may be related to noise exposure in service.  
See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Finally, with regard to the veteran's request for an 
evaluation in excess of 10 percent for his service-connected 
residuals of a left knee mediocollateral ligament tear, the 
Board first observes that he never received a VCAA notice 
letter that specifically addressed this claim.  Instead, two 
letters went out to him in August 2001 and January 2002 that 
only addressed his claims in terms of the requirements for 
service connection, and not for his increased rating claim.  
Accordingly, the veteran needs to receive such VCAA-related 
notice and assistance with this claim in accordance with all 
applicable law.

Further, the Board recognizes that after a February 2003 VA 
examination for his knee, the RO increased the veteran's 
rating from noncompensable (0 percent) to 10 percent.  The 
veteran has stated at more than one point in the record that 
a higher rating of 20 percent would satisfy his appeal.  More 
importantly, however, even though the VA outpatient treatment 
reports dated since this VA examination, from February 2003 
to April 2004, do not record visits pertaining to his knee, 
the Board notes that a VA facility did refer the veteran to 
Rehabilitation Medicine Associates for additional testing and 
evaluation in June 2003.  A physician at that facility, after 
clinical evaluation, concluded that examination of the 
veteran's left knee was suspicious for an anterior cruciate 
ligament tear with rotatory instability, a condition not 
found at the time of the prior VA examination.  Additionally, 
the veteran indicated at his May 2004 Travel Board hearing 
that his knee was worse, in that he often had to use a 
walking stick or wear a brace because of weakness and 
looseness of the joint, and that his knee pops out on 
occasion.  In light of this information, the Board finds that 
an updated VA examination to assess the current severity of 
the veteran's left knee, last evaluated two years ago, is 
warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, these 
claims are REMANDED for the following:

1.  The RO should ensure that the veteran 
receives an appropriate notice letter 
regarding the obligations of both VA and 
the veteran under the VCAA with respect 
to his claim for an increased evaluation 
for the residuals of a left knee 
mediocollateral ligament tear.  The RO 
should thereafter proceed with any 
assistance necessary under the VCAA, as 
triggered by the veteran's response to 
such communication.

2.  After the development requested in 
paragraph no. 1 is complete, the veteran 
should be afforded a VA orthopedic 
examination in order to assess current 
low back and left knee disability.  The 
claims folder must be made available for 
review in conjunction with the 
examination.  

a.  With regard to the low back 
evaluation, the examiner should 
first identify any currently 
diagnosed low back disability.  
Then, for each such disability 
found, the examiner is requested to 
opine whether it is at least as 
likely as not (i.e., a 50 percent 
likelihood or greater) that the 
currently diagnosed disability is 
related to the low back problems 
documented during active service 
from March 1974 to September 1975.  
The examiner should further comment 
on the significance and/or impact of 
the May 1982 horseriding accident 
upon the etiology of the veteran's 
current low back disorder(s), if 
any.  (Further, if the examiner 
cannot distinguish between the in-
service symptomatology and the May 
1982 accident residuals with respect 
to etiology, then he/she should so 
report that conclusion.)  

b.  With regard to the left knee 
evaluation, the examiner should 
conduct an evaluation in order to 
appropriately ascertain the current 
level of left knee impairment.  All 
indicated testing, including range 
of active and passive motion studies 
(expressed in degrees), should be 
performed in conjunction with this 
examination.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner also should assess the 
degree of severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also opine as to 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, to the extent possible, provide 
an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

3.  The veteran should also be afforded a 
VA gastrointestinal examination in order 
to ascertain the nature and etiology of 
any currently diagnosed disorder.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
advised that the veteran entered active 
service with a preexisting 
gastrointestinal disorder, described as 
peritonitis requiring surgical 
intervention, with a subsequent history 
of adhesions and partial blockages 
involving the intestinal tract.  The 
examiner is requested to opine as to 
whether it is at least as likely as not 
(i.e., a 50 percent probability or 
greater) that any currently diagnosed 
gastrointestinal disorder was present in 
service, and increased in severity beyond 
the natural progression of the disease 
during the veteran's service from March 
1974 to September 1975.    

4.  The veteran should also be afforded a 
VA audiological examination in order to 
determine the current level of right and 
left ear hearing impairment, if any, and 
to ascertain whether the veteran also has 
tinnitus.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should report hearing loss 
thresholds in decibels at 500, 1000, 
2000, 3000 and 4000 Hertz in each ear, as 
well as speech recognition percentages 
using the Maryland CNC scale.  The 
examiner should also report the average 
threshold loss at 1000, 2000, 3000 and 
4000 Hertz for each ear.  If hearing loss 
and/or tinnitus is diagnosed, then the 
examiner is requested to comment on the 
etiology of each such disability, to 
include providing an opinion as to 
whether it is at least as likely as not 
(a 50 percent likelihood or more) related 
to the veteran's active service from 
March 1974 to September 1975, where he 
was exposed to noise from jet engines 
while working as a parachute rigger.  

5.  When the RO completes all of the 
development requested above, it should 
again review the claims on the basis of 
all additional evidence associated with 
the claims file.  If the RO cannot grant 
the benefits sought on appeal in their 
entirety, then it should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of these claims, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran, however, until he is so notified.



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


